Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Drozd (6835218).
Regarding claims 1 and 4, Drozd discloses a combination of kerosene (col. 4, lines 15-28) and a “polyolefin also preferably contains an unsubstituted, aliphatic hydrocarbon polyene, such as diene or triene, as a monomer unit. Such unsubstituted compounds can be straight chain, branched chain or cyclic compounds. Generally, polyenes of from about 4 to about 12 carbon atoms are employed” (col. 13, lines 15-22).  This meets the claimed structure since a cyclic triene is disclosed with the proper range of carbon atoms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the disclosed cyclic triene with 7 carbon atoms since Drozd discloses that a range of 4-12 carbons may be used.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere .
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McCombes (5906662) in view of Cheng (20150225324).
Regarding claims 1, 2, and 4, McCombes discloses a mixture of liquid hydrocarbon fuel and cycloheptatriene (see abstract, col. 1, lines 65-67, col. 2, lines 65-67).	
Cheng teaches that it is known to include additives such as marker compounds in a fuel composition.  The additives can be present at 10,000 ppm (equivalent to 1%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the marker amount as disclosed by Cheng since Cheng suggests that markers can be used as the additive in that amount and since McCombes discloses the use of markers to a fuel composition.  The composition will inherently possess the claimed hypergolic properties if exposed to an oxidizer since the same mixture is disclosed as that which is claimed.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drozd (6835218) as applied above and further in view of Billig (3883376).
Billig teaches that it is known to use hydrocarbon fuel composition with fuel additives in amounts of 20 % (claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the additive amounts as taught by Billig since .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Some of Applicant's arguments are moot in view of the new ground(s) of rejection.  Applicant argues that Drozd does not disclose the claimed compound.  However, Drozd clearly states “polyolefin also preferably contains an unsubstituted, aliphatic hydrocarbon polyene, such as diene or triene, as a monomer unit. Such unsubstituted compounds can be straight chain, branched chain or cyclic compounds. Generally, polyenes of from about 4 to about 12 carbon atoms are employed” (col. 13, lines 15-22).  Drozd says that the compound can be cyclic and thus meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/AILEEN B FELTON/Primary Examiner, Art Unit 1734